Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 3-15-2022 has been entered. Claims 20 and 25 were amended.  Claims 30-37 were withdrawn.  Claims 20, and 22-29 are examined, herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first internal cutting apparatus and second internal cutting apparatus in Claim 20, and a discharge device in Claim 23. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 23, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216727 A1 in view of US 5,065,811 to Scholtz, and further in view of US 4,022,088 in view of Stotzel. 

In re Claim 20, DE 102016216727 A1 teaches a furnace for heating metal strips (see Figs. 1-3#2/2a/2b/2c), comprising: 
a housing (see DE 102016216727 A1 translation, Para. 00021 teaching the furnace having three separate areas 2a/b/c), wherein a metal strip is transported through the housing in a conveying direction (see Fig. 1, thin slab #1a), a first cutting apparatus (see DE 102016216727 A1 Fig. 1, #17) and a second cutting apparatus (see DE 102016216727 A1 Fig. 1, #14), the first cutting apparatus provided in the housing (see DE 102016216727 A1, showing #17 in the furnace which would be in the housing), the second internal cutting apparatus is arranged at a distance to the first internal cutting apparatus and arranged downstream from the first internal cutting apparatus in the conveying direction of the metal strip (see DE 102016216727 A1 Fig. 1, showing #14 arranged at a distance to #17 and downstream), said cutting apparatuses are actuated simultaneously such as to separate a segment of the metal strip located between the internal cutting apparatuses inside the furnace (see DE 102016216727 A1 translation, Para. 0021 and 0025-26, teaching in the event of a fault, the thin slab separated as a partial length from the cast strand 1a comes to a standstill, all four (first to fourth) slab or strip cutting devices 10, 14, 17 and 24 are activated and the thin slab is at four, each at the position of a slab or Tape separator – emphasis added), the housing has a discharge section (see DE 102016216727 A1 annotated Fig. 1, below) with an opening designed in a lateral area of the housing (see DE 102016216727 A1 annotated Fig. 1, below showing the opening / discharge section in a lateral direction of the direction of the slap #1a) or in a top cover of the housing, such that the separated segment of the metal strip can be discharged via the opening out of the furnace in a discharging direction, which extends orthogonally to the conveying direction (see DE 102016216727 A1 translation,  Paras. 0013, 0023 and 0026).  

    PNG
    media_image1.png
    447
    845
    media_image1.png
    Greyscale

DE 102016216727 A1 does not teach wherein the second internal cutting apparatus is provided inside the housing; and
the internal cutting apparatuses are angled relative to one another with respect to the discharging direction such that a simultaneous first cut generated by the first internal cutting apparatus that defines a first end of the separated segment and a simultaneous second cut generated by the second internal cutting apparatus that defines a second end of separated segment respectively confine an angle between 5 degrees – 15 degrees in relation to the discharging direction in which the separated segment of the metal strip is discharged out of the furnace, and such that the angle of the cut generated with the first internal cutting apparatus is inclined against the conveying direction of the metal strip and the angle of the cut generated with the second internal cutting apparatus is inclined in the conveying direction of the metal strip.

However, Scholtz teaches that it is known the art to provide a cutting apparatus in the housing (see Scholtz, Fig. 1, showing cross cutting device #7 located in the furnace #4).  In the same field of invention, furnaces for hot rolled steel strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to move the cutting devices on the outside of the furnace (see Fig. 1, of DE 102016216727 A1, #10 and #14) of DE 102016216727 A1 into the furnace.  Doing so is the substitution of one known cutting location for another known cutting location in order to cut a steel strip (see MPEP 2143, I, B).  The Examiner notes that cutter #17 in DE 102016216727 A1 is within the furnace #2 of DE 102016216727 A1.  It would have been within the level of ordinary skill in the art, to move the cutting device #10 and #14 of DE 102016216727 A1, within the furnace in order to change the length being cut.  Doing so would reduce the size of the portion being cut, thereby reducing the length to be cut.  This would reduce the waste during the incident described in Para. 0025 of DE 102016216727. 

The Examiner notes that by placing cutting device #10 and #14 with in the furnace of DE 102016216727 A1, there would be two separate first and second internal cutting apparatuses.  In other words, the first “set” of first and second internal cutting apparatuses would be #10 and #17 of DE 102016216727 A1, Fig. 1.  The second “set” of first and second internal cutting apparatuses would be #17 and #14, of DE 102016216727 A1, Fig. 1. 

Further, Stotzel teaches that it is known to provide cutting apparatuses to cut metal strips at various angles (see Stotzel, Abstract, and Figs. 3-4 #13 and #14).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the 90 degree angle (relative to the movement of the workpiece) of the two cutters in modified DE 102016216727 A1 to two different angles in order to cut the workpiece of Figs. 3-4, #13 in Stotzel.  Doing so is the use of known technique to improve a similar devices in the same way (see MPEP 2143, I, C).  Here, such a structure would be used for a transformer core (see Stotzel, Col. 1, ll. 5-20).  

The Examiner notes that Stotzel teaches a swivel-type cutting shear which can cut any angle during the swivel.  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to angle the cutters of modified DE 102016216727 A1 at any angle in which the user desires.  In other words, the swivel type cutter of Stotzel allows the user to determine what angle he or she wants the work piece to be cut.  As such, it would have been obvious to one of ordinary skill in the art to make the angle of the cutter whatever angle the user wants the workpiece to be, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In other words, if the user wants 25 degree angles (relative to the direction of movement) he or she would angle the cutters at 25 degrees.  If he or she wanted 10 degree angles relative to the cutter he or she would angle the cutter at 10 degrees.  

Such a structure would read on wherein the internal cutting apparatuses are angled relative to one another with respect to the discharging direction (the teaching of Stotzel, of angling cutters to provide an angled workpiece end, would provide the teaching of angling the two cutters of modified DE 102016216727 A1), such that the cut generated by the first internal cutting apparatus on a first end of the metal strip and the simultaneous cut generated by the second internal cutting apparatus on a second end of the metal strip respectively confine an angle between 5 degrees – 15 degrees in relation to the discharge direction in which a separated segment of the metal strip is discharged out of the furnace (see DE 102016216727 A1, the two cutters angled to produce the product of Stotzel in Fig. 3, #13/14), and such that the angle of the cut generated with the first internal cutting apparatus is inclined against the conveying direction of the metal strip and the angle of the cut generated with the second internal cutting apparatus is inclined in the direction of the conveying direction of the metal strip (see e.g., Fig. 3 #13/14 of Stotzel).

In re Claim 23, DE 102016216727 A1 in view of Scholtz and Stotzel, for the reasons above in re Claim 20, teaches wherein a discharge device is provided in Preliminary Amendment the area of the opening of the housing, by means of which discharge device a separated segment of the metal strip is discharged out of the housing of the furnace (see DE 102016216727 A1, annotated Fig. 1, above teaching a kiln ferry #16, which under the broadest reasonable interpretation is a discharge device).  

In re Claim 26, DE 102016216727 A1 in view of Scholtz and Stotzel, for the reasons above in Claim 20, teaches wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus is designed in the form of a torch (see DE 102016216727 A1 translation, Para. 0026 teaching #14 as a flame cutting device). 

In re Claim 28, DE 102016216727 A1 in view of Scholtz and Stotzel, for the reasons above in Claim 20, teaches wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus is designed in the form of a mechanical cutting apparatus (see DE 102016216727 A1 translation, teaching cutting device #10 as a strip shear).  

In re Claim 29, DE 102016216727 A1, in view of Scholtz and Stotzel, for the reasons above in re Claim 20, teaches wherein the furnace is designed as a roller hearth furnace (see DE 102016216727 A1 translation Para. 0026).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216727 A1 in view of US 5,065,811 to Scholtz and US 4,022,088 in view of Stotzel, and further in view of US 5,528,816 to Donini. 

In re Claim 22, modified DE 102016216727 A1, in re Claim 20, does not teach wherein a heat-insulating hood is provided adjacent to the opening.  However, Donini teaches that it is and well known to provide a furnace with a hood (see Col.5, ll. 42-45 and Col. 8, ll. 39-46).  In the same field of invention, furnaces for strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a hood to the furnace of modified DE 102016216727 A1.  Doing so would facilitate access to the bar being processed in the event of an obstruction downstream or provide access for maintenance work or to remove the work piece in the event of an obstruction. (See Col.5, ll. 42-45 and Col. 8, ll. 39-46).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216727 A1 in view of US 5,065,811 to Scholtz and US 4,022,088 in view of Stotzel, and further in view of US 2011/0056649 to Hohenbichler. 

In re Claim 24, modified DE 102016216727 A1 teaches wherein the discharge device comprises rollers arranged in the housing of the furnace (see DE 102016216727 A1, Fig. 1, #22 and translation Para. 0022, roller conveyer #22), but does not teach said rollers being able to be raised relative to an adjacent roller table to discharge a separated segment of the metal strip from the housing.  

However, Hohenbichler teaches that it is known in the art to provide rollers being able to be raised relative to an adjacent roller table to discharge a separated segment of the metal strip from the housing (see Hohenbichler Figs. 2-3, #6, 11, 21, etc. teaching raising the product relative to #4; see also Paras. 0015 and 0043-44).  In the same field of invention, producing hot rolled products, to provide a device with rollers able to be raised relative to the adjacent rollers to discharge the separated segment from the housing or furnace.  Doing so allows the user to quickly separate the cut off section (see Hohenbichler Para. 0014 teaching the raising of the table immediately to prevent collisions)

In re Claim 25, DE 102016216727 A1 in view of Scholtz, and further in view of Hohenbichler, for the reasons above in re Claim 24, teaches wherein the discharge device has a support arm (see Hohenbichler, #18 is being considered a support arm under the broadest reasonable interpretation), and a sliding device (see Hohenbichler, #11, which is being considered both a sliding device, in that the hydraulic cylinder includes two portions that slide relative to each other, and a tilt apparatus because the movement of the hydraulic cylinder tilts #21), by means of which a separated segment of the metal strip is discharged from the housing of the furnace, wherein the sliding device is designed between the two internal cutting apparatuses and is configured to move in the discharging direction (the device of Hohenbichler would be placed at #3b, in Fig. 3, in modified DE 102016216727 A1).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216727 A1 in view of US 5,065,811 to Scholtz and US 4,022,088 in view of Stotzel, and further in view of US 20150266071 to Sexton. 

In re Claim 27, modified DE 102016216727 A1, in re Claim 20, does not teach wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus is designed in the form of a laser cutting device.  

However, Sexton teaches that it is old and well known to use a laser cutting tool for cutting metal strips (see Sexton, Para. 0115).  In the same field of invention, furnaces for hot rolled steel strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use any known cutting device for cutting the steel of DE 102016216727 A1 in the furnace, including a laser.  Doing so is the substitution of one known cutting device for another known cutting device in order to cut a steel strip (see MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art, to select any of the known cutting devices, including a laser. 

Response to Arguments
Applicant's arguments filed 3-15-2022 have been fully considered but they are not persuasive.   
In re Claim 21,  “Applicant respectfully submits that neither Klein nor Scholz disclose two cutting devices inside the furnace, which operate simultaneously, and discharge the cut segment via an opening in the furnace housing, without moving the furnace as a whole,”(emphasis in original).  The Examiner respectfully disagrees.  DE 102016216727 A1 teaches that it is known to two cutters at the same time (DE 102016216727 A1 translation, Para. 0021 and 0025-26, teaching in the event of a fault, the thin slab separated as a partial length from the cast strand 1a comes to a standstill, all four (first to fourth) slab or strip cutting devices 10, 14, 17 and 24 are activated and the thin slab is at four, each at the position of a slab or Tape separator – emphasis added).  In addition,  Scholtz teaches that it is known the art to provide a cutting apparatus in the housing (see Scholtz, Fig. 1, showing cross cutting device #7 located in the furnace #4).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify DE 102016216727 A1 to include two cutters in the furnace, as it is known in the art to place cutters in furnaces.  The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, when viewing both DE 102016216727 A1 and Scholtz in combation, it would have been obvious to one of ordinary skill in the art to provide two cutters in the furnace. Doing so would reduce the size of the portion being cut, thereby reducing the length to be cut.  This would reduce the waste during the incident described in Para. 0025 of DE 102016216727.
Applicant argues that “Scholtz discloses cutting edges on lateral sides of shafts #18 and #19.  The Examiner notes that the only teaching of Scholtz being used is the teaching of a cutter in the furnace.  One of ordinary skill in the art would move the cutters of DE 102016216727 inside the furnace of DE 102016216727. 
Applicant argues that “Scholz lacks any disclosure that a simultaneous first cut generated by the first internal cutting apparatus that defines a first end of the separated segment and a simultaneous second cut generated by the second internal cutting apparatus that defines a first end of the separated segment respectively confine an angle between 50 - 150 in relation to the discharging direction in which the separated segment of the metal strip is discharged out of the furnace.” (Emphasis in original). The Examiner notes that the only teaching of Scholtz being used is the teaching of a cutter in the furnace.  One of ordinary skill in the art would move the cutters of DE102016216727 inside the furnace of DE 102016216727.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In re the Scholtz reference, Applicant argues “this reference generally refers to the field of cutting transformer8 Application No.: 16/461,123Attorney Docket No.: 08600018USResponse to Office Action of December 29, 2021sheets. Transformer sheets are cut in a cold stage at a downstream production step. Cutting according to Stotzel is performed in an open space unlike the present invention in which the cutting is explicitly performed in a closed space. Further, Stotzel does not distinguish between a regular conveying direction and a discharge direction at least because this cutting is not performed in a closed space such as a furnace. The cutting angle according to Stotzel is not performed simultaneously but in succeeding steps. With the singe shear being swivel in a 90 degree rotated cutting position (see Col. 1, line 40). Stotzel does not anticipate any other cutting angles.  The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here many of these limitations Applicant argues that Stotzel does not teach are found in either DE 102016216727 or Scholtz.   DE102016216727 teaches that it is known in the art of cutting to simultaneously cut a workpiece in a furnace with two cutters.  Scholtz teaches that it is known to provide the cutter in the furnace.  All that is being relied on in Stotzel is that it is known to cut sheets at an angle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724